Citation Nr: 0012202	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-15 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.

4.  Entitlement to service connection for an elbow disorder.

5.  Entitlement to service connection for a spine disorder.

6.  Entitlement to service connection for a hiatal hernia.

7.  Entitlement to service connection for residuals of an 
injury to the abdomen and stomach.

8.  Entitlement to an increased rating for residuals of an 
injury to the left hand and wrist with sensory deficit, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1960 to January 
1963.  He also had periods of service with the National Guard 
between April 1984 and November 1991, including a period of 
inactive duty training from April 24 to 26, 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1998 by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence 
linking a left knee disorder to service or to a service-
connected disability.  

2.  The veteran has not presented any competent evidence 
linking a bilateral shoulder disorder to service or to a 
service-connected disability.  

3.  The veteran has not presented any competent evidence 
linking a bilateral hip disorder to service or to a service-
connected disability.  

4.  The veteran has not presented any competent evidence 
linking an elbow disorder to service or to a service-
connected disability.  

5.  The veteran has not presented any competent evidence 
linking a spine disorder to service or to a service-connected 
disability.  

6.  The veteran has not presented any competent evidence 
linking a hiatal hernia to service or to a service-connected 
disability.  

7.  The veteran has not presented any competent evidence 
linking residuals of an injury to the abdomen and stomach to 
service or to a service-connected disability.  

8.  The residuals of an injury to the left hand and wrist 
with sensory deficit syndrome have not resulted in more than 
mild incomplete paralysis of the median nerve. 


CONCLUSIONS OF LAW

1.  The claim for service connection for a left knee disorder 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a bilateral shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim for service connection for a bilateral hip 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The claim for service connection for an elbow disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The claim for service connection for a spine disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

6.  The claim for service connection for a hiatal hernia is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

7.  The claim for service connection for residuals of an 
injury to the abdomen and stomach is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

8.  The criteria for a disability rating higher than 10 
percent for residuals of an injury to the left hand and wrist 
with sensory deficit are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).



I.  Entitlement To Service Connection For A Left Knee 
Disorder, A Bilateral Shoulder Disorder, A Bilateral Hip 
Disorder, An Elbow Disorder, A Spine Disorder, A Hiatal 
Hernia, And An Abdomen And Stomach Disorder.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
active service, the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by active duty for training, 
or for injury incurred during inactive duty training.  See 
38 U.S.C.A. §§ 101(24), 1110, 1131 (West 1991).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  Alternatively, a claim may be well 
grounded by showing a link to service based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The veteran contends that he sustained multiple disabilities 
due to an accident which occurred in April 1987 during 
inactive duty training when he was hit by a recoiling cannon.  
The period of inactive duty for training was scheduled to 
last from April 24 to 26, 1987.  Significantly, however, the 
veteran's service medical records associated with this 
incident do not contain any references to actual disabilities 
for which he seeks service connection.  The Board notes 
parenthetically that a March 1984 National Guard enlistment 
physical examination indicates that the veteran had mild 
scoliosis of the upper and lower thoracic spine, and a letter 
from Fred Cooksley, M.D. dated in April 1984 indicates that 
the veteran was being treated for his back and on a weight 
loss program.  However, the only injury noted at the time of 
the April 1987 incident is the injury to the left hand and 
wrist for which service connection has already been granted.  
For example, a statement of medical examination and duty 
status dated April 26, 1987, shows that the veteran was seen 
on an outpatient basis at the St. Anthony Hospital for a 
severe contusion of the left hand.  It was noted that he was 
on inactive duty training status at the time of the injury.  
He was loading a weapon on a tank when the breech came back 
and hit his left hand. 

Similarly, a copy of the outpatient treatment record from the 
St. Anthony Hospital also dated April 26, 1987, shows that 
the veteran reported a history of being injured from recoil 
from a gun.  He reported that his left hand was bruised, 
painful, and had limited motion.  On examination of the left 
hand, there was mild edema and ecchymosis.  There was no bony 
deformity.  A splint was applied.  The only assessment was 
severe contusion of the left hand.  Moreover, several witness 
statements dated in April 1987 show that when describing the 
incident, the witnesses reported that the veteran was struck 
in the left hand, but they did not mention any other 
injuries.  

A follow-up treatment record from the Pendleton Orthopedic 
Clinic dated April 30, 1987, shows that the veteran had a 
history of being hit twice in the left hand when a cannon 
recoiled.  He reported having pain and numbness in the left 
hand which radiated up the arm.  The impression was that the 
veteran had sustained contusions to the left hand with 
bruising of the tissues including the median and ulnar 
nerves.  A record from that clinic dated a week later on May 
7, 1987, shows that the veteran reported that he had numbness 
in the thumb, on the ulnar side of the hand, and in the ring 
and little fingers.  Again, there was no reference to any 
injuries to an area other than the left hand and wrist.  

The earliest mention of any such injuries is noted in a 
record from the Pendleton Orthopedic Clinic dated August 7, 
1987.  At that time, in addition to complaining about his 
left hand and arm, the veteran also complained about his 
dorsolumbar spine.  He stated that when he was injured he was 
pushed to the side in the tank and injured the mid portion of 
his back.  The treating physician noted that he had no 
previous record of such an injury.  The veteran also 
reportedly stated that he had been having difficulty with 
bowel movements and had blood in his stools on two or three 
occasions.  The veteran's dorsolumbar spine was x-rayed, and 
there was no evidence of recent or old bone injury.  There 
were only very slight degenerative changes in the lower 
dorsal area, and no evidence of any traumatic injury.  The 
veteran was advised to continue his regular work and to see 
his family doctor about his bowel complaints.  The Board 
notes that the treating physician did not include an opinion 
relating any of the complaints regarding the back and/or 
bowels to the injury which had occurred several months 
earlier.

Subsequent records show that the veteran reported more 
extensive complaints which he attributed to the incident in 
April 1987.  A service medical record dated in August 1989 
shows that the veteran had complaints pertaining to his hip, 
shoulder and back which he related to an incident in which he 
was hit by a cannon.  The treating physician, however, 
described the complaints as being nonservice-connected.

A report of medical history given by the veteran in June 1990 
at a periodic National Guard physical examination shows that 
he gave a history of having multiple soft tissue injuries 
which resulted from when he was struck by a recoiling cannon 
in service.  He said that he was treated at a hospital and 
later evaluated by a chiropractor who told him that he had a 
hiatal hernia which was reduced manually.  He also reported 
having bilateral hip and knee dislocations.  No x-rays were 
taken.  The veteran reported that he now felt healthy and was 
able to perform all duties.  It was also noted that he had 
been evaluated by a private orthopedic doctor and at a VAMC 
and had been found to have no job restrictions.  The report 
of a medical examination performed in June 1990 shows that 
orthopedic examination was completely normal except for a 
mild decrease in sensation in the left thumb and little 
finger.  It was specifically noted that the hips, knees, and 
lower back were without significant abnormality.      

Treatment records dated in 1992, 1993, and 1994 from Leaun A. 
Fuchs, a chiropractor, show that the veteran was treated for 
complaints which he related to a cannon injury in service.  
An entry dated in February 1992 shows that the impression was 
pelvic strain and possible cervical disc protrusion.  A cover 
letter dated in April 1995 from the chiropractor shows that 
the chiropractor enclosed all of the notes relative to the 
veteran, but did not have "all of his records relative to 
serious internal organ damage sustained in a tank by a cannon 
crushing him."  The chiropractor did not specify any 
particular diagnosis which was believed to be related to 
service.  

The report of an examination of the veteran's joints 
conducted by the VA in April 1995 shows that the veteran 
reported that while on national guard duty his cannon fired 
prematurely and the breech slammed into his left arm and 
knocked him back against the wall behind him.  He said that 
his left arm was painful and swollen.  He also said that as a 
result of the pain he had not been employed since discharge 
six years earlier and lived with his mother.  Following 
examination, the diagnoses were (1) old contusion of the left 
arm with residual numbness in the left medial arm and left 
anterior forearm, and weakness of the grip of the left hand; 
and (2) strain of the left shoulder with limited ability to 
abduct his arm.  The Board notes that the examiner did not 
link the strain of the left shoulder to the injury in 
service.  Similarly, the report of a hip examination 
conducted by the VA shows that the diagnosis was generalized 
musculoskeletal pain.  Again, however, there is no opinion 
linking that diagnosis to service.  

The fact that the veteran's own account of the etiology of 
his disabilities was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board has noted that the veteran and his wife testified 
during a hearing held in January 1999 that they believed that 
many of his current disabilities were related to the incident 
in service when he was struck by a recoiling cannon.  
However, the veteran's own opinion that his current 
disabilities are related to service is not enough to support 
the claim.  Lay persons, such as the veteran and his wife, 
are not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  See also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (a veteran does not meet his burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions).  A veteran is competent to testify as to the 
symptoms that he experienced, but he is not competent to 
render a medical opinion regarding the significance of those 
symptoms.  See McIntosh v. Brown, 4 Vet. App. 553, 560 
(1993).  

For the same reason, lay statements dated in April 1995 from 
an acquaintance and from the veteran's son which are to the 
effect that the veteran developed disabilities such as pain 
his hips and lower back, and difficulty with bowel movements 
due to the incident in service have no probative value.  
Similarly, a letter dated in September 1999 from Dennis J. 
McNeil, RN, is to the effect that the veteran had physical 
and mental disabilities due to an incident in service, but 
the author specified that he was not really qualified to 
comment regarding the physical disabilities.  

In summary, the post-service medical evidence which is of 
record does not contain any medical opinion which supports 
the contention that the veteran's disabilities are related to 
service, or to a service-connected disability.  Even assuming 
that the veteran's testimony satisfied the service-incurrence 
requirement to well ground the claim under Savage, medical 
evidence would be required to establish a relationship 
between the present disability and symptoms described by the 
veteran during and after service.  Savage, 10 Vet. App. 397. 
Accordingly, the Board concludes that the claim for service 
connection the disabilities listed above is not well 
grounded.  Because the claim is not well grounded, there is 
no further duty on the part of the VA to develop evidence 
with respect to the claim.  See 38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).

II.  Entitlement To An Increased Rating For Residuals Of An 
Injury
 To The Left Hand And Wrist With Sensory Deficit,
 Currently Rated As 10 Percent Disabling.

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for increased rating is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has also had a personal hearing.  The Board 
does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing a claim for an increased rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).

The veteran's service medical records indicate that he is 
right hand dominant.  38 C.F.R. § 4.69 (1999).  Disability in 
the fields of neurological conditions is ordinarily to be 
rated in proportion to the impairment of motor, sensory, or 
mental function.  See 38 C.F.R. § 4.120 (1999).  Neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe 
incomplete paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by the organic 
changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, moderately 
severe, incomplete paralysis.  See 38 C.F.R. § 4.123 (1999).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See 
38 C.F.R. § 4.124 (1999).  

Paralysis of the median nerve is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (1999).  A 10 percent rating 
is warranted if there is mild incomplete paralysis of the 
median nerve of the major or minor extremity.  A 20 percent 
rating is warranted if there is moderate incomplete paralysis 
of the minor extremity.  A 40 percent rating is warranted if 
there is severe incomplete paralysis of the minor extremity.  
A 60 percent rating is warranted for complete paralysis of 
the median nerve of the minor extremity. The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, moderate degree.  

The history of the injury to the left hand and wrist is 
summarized above.  Evidence which has been developed in 
connection with the current claim for an increased rating 
includes the report of an examination of the veteran's hand 
conducted by the VA in July 1997 which shows that the veteran 
gave a history of getting hit in the left arm by a cannon 
that was recoiling.  He said that this forced him backwards.  
Right away the whole arm from the hand to the shoulder became 
swollen and painful.  He said that the pain was up to a 10 on 
a scale of 1 to 10.  He was seen by a medic and given a 
splint.  The next day he saw a physician at a hospital and an 
x-ray showed that there were no fractures.  He was told that 
he had contusions and bruising.  He also reported that he had 
experienced a loss of sensation or an abnormal sensation in 
the left arm.  He was not put on any medication.  He said 
that he took aspirin, but that it did not help much.  The 
veteran said that since the original injury he had continued 
to have pain and numbness in the arm that had gotten 
gradually worse.  He saw different physicians in service, but 
was always treated with conservative management.  He also 
said that he saw a chiropractor on his own.  He said that 
movement aggravated the arm and sometimes stress or anxiety 
aggravated it.  He admitted to having cramps and spasms in 
the arm, particularly the upper arm.  He also reported a 
feeling of having electricity going through the arm.  He 
reported that an EMG and nerve conduction study in 1989 had 
shown nerve damage between the wrist and shoulder.  The 
veteran reported having difficulty sleeping due to pain, and 
also said that he needed help in getting dressed due to 
difficulty manipulating with the left wrist and hand.  He 
said that he had used a computer in the past, but could not 
do that with his left hand now.  He said that after being 
discharged from service he tried to get a job a guard at a 
corrections institute, but could not get employment because 
of the impairment due to his left arm injury.  The veteran 
said that he used to shoot a gun and used bow and arrows, but 
could not do that any longer.  

On physical examination, the veteran held his left arm more 
or less straight and close to the body.  He ambulated with 
apparently no pain.  The left wrist had dorsiflexion to 90 
degrees on passive movement and to a 45 degree angle on 
active movement.  Plantar flexion of the left wrist was to 85 
degrees of passive movement and to 45 degrees of active 
movement.  The veteran experienced some pain in the wrist, 
and the pain went up the arm either dorsally or ventrally 
depending on which direction the movement was made.  The 
veteran demonstrated fairly good coordination of the thumb 
and fingers.  He could touch the tips of each finger to the 
tip of the thumb.  There was good thenar movement and good 
thumb action when the hand was examined in supination 
position.  There was tenderness to tapping over the distal 
left ventral wrist.  The ulnar deviation of the left wrist 
was to 45 degrees and the radial deviation was to 20 degrees.  
In rotation of the wrist and forearm, supination was to 85 
degrees and pronation was to 80 degrees.  Examination of the 
left elbow revealed that flexion was possible to 145 degrees, 
both active and passively.  There was no pain or disability 
with the elbow movement.  On examination of the left 
shoulder, the examiner was able to passively move the arm up 
above the head to an 180 degree angle.  The veteran 
reportedly experienced a fair amount of pain with that 
movement deep in the shoulder.  When bringing the arm out 
from the side of the body, the veteran only got it up to 80 
degrees.  The veteran had a good grip with his left hand, 
essentially the same as with the right hand.  However, when 
he did it he had pain that when up from the wrist.  The 
veteran was able to flex the left forearm and then extend it 
against pressure with fairly good strength, though not with 
as good as the right.  Again, there was pain that went up 
from the level of the elbow towards the shoulder.  

When dressing and undressing during the VA examination, the 
veteran did have some difficulty on getting his left arm in 
the sleeve, but he did manage it.  Using both hands he was 
able to snap the snaps on the front of his shirt.  He did 
have some difficulty with his clothing and shoes.  
Examination of the muscles showed essentially equal girth 
bilaterally.  Strength was normal except for as mentioned.  
Neurological examination revealed that deep tendon reflexes 
were brisk and equal bilaterally, including the biceps.  The 
sensory modality in the left arm was abnormal in that the 
veteran had subjective numbness throughout as well as 
paresthesia that would come and go.  The veteran said that he 
had numbness in the fingers.  In testing his perception of 
stimuli, he could perceive the difference between stick and 
dull in the left arm, but not as well as in the right arm.  
The diagnoses were (1) traumatic injury to the left upper 
extremity with contusions and bruises; now there is residual 
peripheral neuritis in the left hand and wrist with fifty 
percent probability of median nerve damage; and (2) 
degenerative joint disease in the left shoulder.  It was 
noted that the examiner intended to have EMG's and nerve 
conduction studies performed, but the veteran did not 
cooperate with the appointment.  

The veteran testified regarding the severity of injury to his 
right wrist and hand during a hearing held in January 1999.  
He stated that he was discharged from service because he was 
no longer able to perform his duties due to impairment.  He 
also reported that the pain had gotten worse and worse, and 
that he could not sleep.  He said that he experienced spasms 
in his arm, and could not shoot a rifle or use a bow and 
arrow.    

After considering all of the relevant evidence, the Board 
finds that the residuals of an injury to the left hand and 
wrist with sensory deficit syndrome have not resulted in more 
than mild incomplete paralysis of the median.  The Board 
notes that the examination report reflected impairment of the 
wrist and hand which caused decreased sensation, but only 
minimal impairment of the use of the hand.  Strength was near 
normal, and deep tendon reflexes were brisk and equal.  
Although the veteran reported subjective complaints of severe 
pain, there was no evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like, as would be expected in a little used 
part of the musculoskeletal system.  See 38 C.F.R. § 4.40 
(1999).  The Board also notes that the impairment of the 
shoulder which was noted in the VA examination report is 
considered to be a nonservice-connected disability.  The use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  See 38 C.F.R. 
§ 4.14 (1999).  

The Board has considered the claim for a higher disability 
evaluation and finds such not to be in order under any 
applicable diagnostic code.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5213, 5214, and 5215 (impairment of 
supination and pronation, and ankylosis or limitation of 
motion of the wrist); 4.73, Diagnostic Codes 5301-09, Note 
(minimum 10 percent rating for limitation of motion of the 
hand due to muscle impairment); 4.124a, Diagnostic Codes 8514 
and 8515 (ratings for incomplete paralysis of nerves 
affecting lateral wrist movement and ulnar inclination of the 
hand) (1999).  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 10 percent for 
residuals of an injury to the left hand and wrist with 
sensory deficit are not met.

The veteran's representative has urged the Board to conduct 
an extraschedular evaluation of the veteran's disability.  
The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his injury to the left hand and wrist has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  He has not been hospitalized for 
this injury.  Although he is now unemployed, there has been 
no competent medical evidence submitted that the veteran is 
unemployable due to this disability.  The Board also notes 
that although the veteran testified that he was discharged 
from service due to being unable to perform his duties as a 
result of physical impairment, his service personnel records 
reflect that he was discharged for other reasons.  The Board 
also notes that neither the VA examiner nor the veteran's 
private physician has given an opinion as to the effect of 
the left hand injury on employability of the veteran.  
Although a letter dated in September 1999 from Terry Womack, 
a chiropractor, includes an opinion that the veteran was 
disabled from doing any physical work, the opinion was based 
on lumbosacral and thoracic spine pain.  Similarly, a Social 
Security Administration decision dated in October 1999 shows 
that the veteran was found to be disabled from working, 
however, that decision was based in large part on nonservice-
connected disabilities such as degenerative joint disease of 
the spine.  Under these circumstances, the Board finds that 
the veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

1.  Service connection for a left knee disorder is denied.

2.  Service connection for a bilateral shoulder disorder is 
denied.

3.  Service connection for a bilateral hip disorder is 
denied.

4.  Service connection for an elbow disorder is denied.

5.  Service connection for a spine disorder is denied.

6.  Service connection for a hiatal hernia is denied.

7.  Service connection for residuals of an injury to the 
abdomen and stomach is denied.

8.  An increased rating for residuals of an injury to the 
left hand and wrist with sensory deficit, currently rated as 
10 percent disabling, is denied.




		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

 

